Citation Nr: 0808398	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In July 2007, the Board remanded the 
case to the RO via the Appeals Management Center (AMC) in 
order to conduct a VA examination.  


FINDING OF FACT

Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).


The veteran contends that he likely contracted the hepatitis 
C virus through air gun inoculations administered by the 
military.

The veteran underwent a VA examination in August 2007.  The 
VA examiner reiterated the medical evidence of record, 
including the positive test results for hepatitis C in August 
2001 and April 2002.  Treatment has been successful in the 
years following the diagnosis.  The veteran reported one non-
service related risk factor: use of intranasal cocaine in 
2000.  Consistent with his Board hearing testimony in August 
2006, the veteran denies all other risk factors.  After 
reviewing the veteran's file, the August 2007 VA examiner 
opined that it is less likely than not that the veteran's 
hepatitis C is related to his military service.

In addition to the opinion of the August 2007 examiner, VA 
does not consider vaccine injections by air gun to be a risk 
factor for HCV.  See VBA, Fast letter 04-13 (June 29, 2004).

The veteran's claim must be denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in July 2004 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim and by conducting a VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until May 2006.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
more timely notice, as his claim for service connection is 
being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


